UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------x
UNITED STATES OF AMERICA :

- against -                                         :                       ORDER
                                                                       19-CR-131-02 (PAE)

JUSTIN RIVERA                                       :

                                   Defendant. :
- - - - - - - - - - - - - - - - - - - - - - - - - - -x

Upon the application of Anna N. Sideris, Esquire, for an order authorizing “Real
Time” reporting and three “Real time” computer terminals at the Counsel table
during the trial of U.S. v. Justin Rivera, 19 Cr. 131 (PAE), which commences on
June 2, 2021.

I T I S H E R E B Y O R D E R E D, that:

             1. “Real Time” transcripts are authorized for the trial of Justin Rivera
             in U.S. v. Justin Rivera, 19 Cr. 131 (PAE), which commences on
             Wednesday, June 2, 2021; and,

             2. Up to three “Real Time” computer terminals will be at the defense
             table during the trial of Justin Rivera in U.S. v. Justin Rivera, 19 Cr. 131
             (PAE), which commences on Wednesday, June 2, 2021.



DATED:           New York, New York
                   May 21 , 2021


                                                            
                                                         __________________________________
                                                               PAUL A. ENGELMAYER
                                                               United States District Judge
